EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Duen-Hwa Yan, Ph.D. on 30 August 2022.

4.	The application has been amended as follows: 
	-  the Title has been amended to delete "Various Cancers” and the term, of and replaced with --Hepatocellular Carcinoma--.
	- Claims 6 and 16 have been amended on line 3 to delete “Sunitinib” and replaced with
–-sunitinib--.




Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance: the claimed
methods comprise administering a population of activated T cells that treats hepatocellular cancer cells, which present the peptide consisting of TLDEYLTYL that is SEQ ID NO: 80 in complex with HLA-A*02 on the surface of an antigen presenting cell has been found free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can normally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 August 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643